Action to recover the value of legal services, as necessaries, rendered to the wife of defendant. The wife had procured a judgment of separation from the defendant, in which is contained an award of alimony. Order of the Appellate Term, reversing an order of the City Court of the City of New York, County of Kings, which denied a motion of defendant for judgment on the pleadings, and granting such motion, unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston and Nolan, JJ.; Aid-rich, J., deceased. [187 Misc. 481.]